DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28, 31, 34-36, 40 and 44-45 are objected to because of the following informalities: 
In reference to claim 28, it is suggested to (1) after “corner” and before “,” in line 10, insert “of the first rectangular prism; (2) after “of” and before “each” in lines 11 and 12, insert “the” and (3) after “prism” and before “,” in each of lines 19 and 35, insert “of the four triangular prisms”, in order to ensure consistency and proper antecedent basis in the claim language. Appropriate correction is required.
In reference to claims 31, 34-36 and 40, after “each” and before “of” in line 1, it is suggested to insert “unit cell” and amend “unit cell” in line 2 to “unit cells”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 44, amend “a first” in line 1 to “the first” and “a second” to “the second”, in order to ensure consistency and proper antecedent basis in the claim language. Appropriate correction is required.
In reference to claim 45, amend “a rectangular” to “the rectangular” in line 1, in order to ensure consistency and proper antecedent basis in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 28-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “a plurality of surface normal of rectangular plates” is recited in lines 15-16, given that the claim has been amended to recite “vertical rectangular plates” it is unclear if the “rectangular plates” are meant to refer back to the vertical rectangular plates or the plurality of joined plates is meant to include other rectangular plates different from the vertical rectangular plates. For the purpose of compact prosecution, the “rectangular plates” recited in lines 15-16 will be interpreted as vertical rectangular plates. However, clarification is requested. 
Regarding dependent claims 28-48, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
In reference to claim 46, the limitation “the triangular prism” is recited in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the triangular prism is meant to refer to a triangular prism of the four triangular prisms of the first unit sub-cell, of the four triangular prisms of the second unit sub-cell, of the additional first sub-cell or of the additional second sub-cell. For the purpose of compact prosecution, “the triangular prism” will be interpreted as a triangular prism of the four triangular prisms of the first unit sub-cell. However, clarification is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (US 2016/0325520).
In reference to claim 1, Berger teaches an assembled structure that comprises a plurality of unit cells ([0010]) (corresponding to a lattice structure comprising multiple identical unit cells). FIG. 16, provided below, depicts an assembled structure including a plurality of identical unit cells and a portioned of the structure is sliced to reveal cross-sections ([0052]). Each unit cell includes cell walls, joined to one another and cell edges ([0122]) (corresponding to each unit cell of the multiple identical unit cells including a plurality of joined plates, each plate having an orientation characterized by a surface normal).
FIG. 16A, provided below, shows three subparts forming the assembled structure of FIG. 16 ([0053]; [0140]). The subparts are constructed from three non-closed cell layers, each of which are bonded to form a fully closed cell assembled structure ([0140]); FIG. 16A further shows each subpart includes a plurality of joined plates (corresponding to each unit cell of the multiple identical unit cells including a plurality of joined plates, each joined plate of the plurality of joined plates having an orientation characterized by a surface normal). The non-closed cell layers forming the subparts include rectangular plates, triangular plates and trapezoidal plates (FIG. 16A) (corresponding to some of the plurality of joined plates are vertical rectangular plates, some of the plurality of joined plates are triangular plates, and some of the plurality of joined plates are trapezoidal plates, any two of the vertical rectangular plates 
    PNG
    media_image1.png
    586
    651
    media_image1.png
    Greyscale
have corresponding surface normal perpendicular to each other, at least two edges of each one of the triangular plates are joined to one of a surface or an edge of one of the plurality of joined plates, at least three edges of each one of the trapezoidal plates are joined to one of a surface or an edge of one joined plate of the plurality of joined plates, any one joined plate of a plurality of surface normal for the 
    PNG
    media_image2.png
    547
    1053
    media_image2.png
    Greyscale
triangular plates and the trapezoidal plates is nonparallel to any one of a plurality of surface normal of rectangular plates). 

Allowable Subject Matter
Claims 28-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The “closest” prior art to the limitations of claim 28 is Berger, which teaches the limitations of claim 1, as discussed above.
However, Berger does not teach or suggest the sandwich structure having the claimed first unit sub-cell and second unit sub-cell.
Response to Arguments
In response to amended claims 1, 28-29, 31-32, 34-37 and 40, the previous Claim Objections of record are withdrawn. However, the amendments necessitate a new set of Claim Objections, as discussed above.

In response to amended claims 29 and 37, the previous 35 U.S.C. 112(b) rejections are withdrawn from record. However, the amendments necessitate a new set of 35 U.S.C. 12(b) rejections, as discussed above.

Applicant primarily argues:
“Berger does not disclose a non-closed cell layer including trapezoidal plates.
The Office incorrectly contends that portions 26j in Fig. 16A of Berger correspond to the claimed trapezoidal plates. Id. Applicant disagrees because Berger explicitly discloses that ‘[as] is illustrated in FIG. 16A in which the assembled structure 22j of FIG. 16 may be constructed as a combination of three subparts 28j which are in turn constructed from three non-closed cell layers 26j, each of which are bonded to form a fully closed cell assembled structure 22j shown in FIG. 16.’ See Berger ¶[0140]. (Emphasis added.) Thus, the area referenced by the Office as a trapezoidal plate is the lower half of 26j, which has the same cell structure as illustrated in Figs. 1, 1A, and 1B. Berger explains that ‘[t]his cellular geometry is formed from the combination of two highly anisotropic material geometries... The two material geometries are a cubic cell, or box cell (CC) 12 (shown in FIG. 1A), and a recently discovered Octet-foam respectively. The Octet-foam is the closed cell version of the Octet-truss and is composed of cells that are octahedrons and regular tetrahedrons. This is referred to as the tetrahedral cell (TC) 14 (shown in FIG. 1B).’ See Berger [0119]. Thus, contrary to the Office’s contentions, the cell structure in Berger has no trapezoidal plates, as recited in amended independent claim 1 of the present application.”
Remarks, p. 12-13
The examiner respectfully traverses as follows:
	While the combination of three subparts 26j are joined to form an assembled structure 22j shown in Fig. 16, Berger discloses that the top and bottom subparts 26j, before being bonded, have trapezoidal plates as seen in Fig. 16A.
“Where the products produced by the reference process are neither transitory nor ephemeral but are by nature tangible and permanent pending the subsequent treatment to which they are subjected, Held that such products, though intermediate, in the reference, are anticipatory of the product defined by the claims on appeal.” Ex parte Brinton, 82 USPQ 112.
Therefore, it is the examiner’s position, absent evidence to the contrary, the upper or lower subpart 26j being tangible and permanent pending the subsequent bonding together meet the limitations of claim 1.
Therefore, Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784